

115 HR 6959 IH: Dosha Joi Immediate Coverage for Foster Youth Act
U.S. House of Representatives
2020-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6959IN THE HOUSE OF REPRESENTATIVESMay 22, 2020Ms. Bass (for herself, Ms. Moore, and Mr. Trone) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the SUPPORT for Patients and Communities Act to provide for immediate eligibility for former foster youth under Medicaid.1.Short titleThis Act may be cited as the Dosha Joi Immediate Coverage for Foster Youth Act .2.Providing for immediate Medicaid eligibility for former foster youthSection 1002(a)(2) of the SUPPORT for Patients and Communities Act (Public Law 115–271) is amended by striking January 1, 2023 and inserting the date of enactment of the Dosha Joi Immediate Coverage for Foster Youth Act.